              Case 1:18-cv-02250-GBD
                   1:18-cv-02250-GBD Document
                                     Document 66
                                              64 Filed
                                                 Filed 11/26/18
                                                        11/20/18 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOHNN LEMMINN, III,

                  Plaintiff,                              STIPULATION AND ORDER OF
                                                          DISMISSAL WITH PREJUDICE
         V.

CAP IT AL ONE BANK (USA) N.A., et al.,

                  Defendants.


         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff and Defendant

TD Bank USA, N.A. through their undersigned counsel, that pursuant to Rule 41(a) of the Federal

Rules of Civil Procedure, all claims that have been asserted in this action against TD Bank USA,

N .A. are hereby dismissed in full, with prejudice, with each side to bear their own costs and fees.

Dated: November 20, 2018

FRANCIS & MAILMAN, P.C.                           HINSHAW & CULBERTSON LLP

By:     Isl Joseph L. Gentilcore                  By:     Isl Ellen B. Silverman
      Joseph L Gentilcore                               Ellen B. Silverman
      Admitted Pro Hae Vice                             800 Third Avenue, 13 th Fl.
      1600 Market St., 25 th Floor                      New York, NY 10022
      Philadelphia, PA 19103                            (212) 471-6229
      (215) 735-8600                                    Fax: (212) 935-1166
      Fax: (215) 940-8000
                                                        Attorneys for Defendant TD Bank USA, N.A.
      Attorneys for Plaintiff



                                              SO ORDERED:



                                              M4~Yo~~
